DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 5/17/2021. Claims 1, 10, 12, 18 and 23-24 are amended. Claims 11 and 20 has been canceled. Claims 1-10, 12-19 and 21-24 are pending and addressed below.


Response to Arguments
Applicant’s arguments filed on 5/17/2021 regarding claims 1 and 23 has been considered but are moot because the arguments do not apply to new interpretations of the references being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–10, 12-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelor et al (US Patent Application Publication Number 2016/0051273, hereinafter “Batchelor”).
	Regarding claim 1, Batchelor discloses a device (10; Figs. 1–3) comprising: 
a. a first working arm (24); 
b. a body (32); 
c. a shuttle (90) (Paragraph 0042) , and 
d. a bias device (22) including a biasing surface (inner surface of 22); 
wherein the bias device biases the first working arm (in a closing direction of Figure 3) relative to the body when the shuttle is in a first position (proximal position) by physical contact between the biasing surface and the first working arm (Paragraphs 0041, 0044) [When the shuttle 90 is in a first position or proximal position, pressing button 130 on the bias device 22 would cause the bias device to bias the first working arm 24 relative to the body in a closing direction so that the biasing surface contacts the first working arm], and 
wherein the bias device is free of biasing the first working arm relative to the body when the shuttle is in a second position (distal position) (Paragraphs 0041, 0044) [When the shuttle 90 is in a second position or distal position, by having the user to not press button 130 on the bias device 22 would result in the bias device to be free of biasing the first working arm relative to the body], the biasing surface of the bias device being free of physical contact with the first working arm in the second position [Figure 3 clearly shows the biasing surface of the bias device 22 being free of physical contact with the first working arm 24].
25).
	Regarding claim 3, Batchelor disclose wherein the bias device biases the first working arm towards the body when the shuttle is in the first position (paras. 0041, 0044).
Regarding claim 4, Batchelor discloses wherein the bias device biases the first working arm away from the body when the shuttle is in the first position (paras. 0041, 0044).
	Regarding claim 5, Batchelor discloses wherein the shuttle is located on the first working arm (Fig. 3).
	Regarding claim 6, Batchelor discloses wherein the first working arm includes one or more deactivation features (52, 54, 55; Figs. 1, 2, para. 0042).
	Regarding claim 7, Batchelor discloses wherein the shuttle covers at least one of the one or more deactivation features when the shuttle is in the first position (Fig. 1, para. 0043).
	Regarding claim 8, Batchelor discloses wherein at least one of the one or more deactivation features are exposed when the shuttle is in the second position (Fig. 2, para. 0043).
	Regarding claim 9, Batchelor discloses wherein at least a portion of the bias device extends into (e.g., radially inward of) the at least one of the one or more deactivation features that are exposed so that the first working arm is free of biasing when the shuttle is in the second position (Fig. 3, para. 0044).
e.g., via connection with handle portion adjacent button (130) that abuts shuttle (90); Fig. 1).
Regarding claim 12, Batchelor discloses wherein a gap is located between the bias device and the shuttle or the bias device and the first working arm when the shuttle is in the second position so that the bias device is prevented from biasing the first working arm (Fig. 3, para. 0044).
	Regarding claim 13, Batchelor discloses wherein the device includes one or more deactivation (52, 54, 55, 130) features that are located in the shuttle (Figs. 1–2).
	Regarding claim 14, Batchelor discloses wherein the shuttle covers at least one of the one or more deactivation features when the shuttle is in the first position, and at least one of the one or more deactivation features are exposed by the shuttle when the shuttle is in the second position (Figs. 1, 2).
	Regarding claim 15, further comprising a second working arm (handle portion proximal to 22 as shown in Figures 1-2) wherein the shuttle (90) is a first shuttle portion (right portion of 90) that is located on the first working arm and a second shuttle portion (left portion of 90) that is located on the second working arm (Figures 1-2).
	Regarding claim 16, the bias device (22) is located on the second working arm (Figures 1-2).
	Regarding claim 17, wherein the first working arm (24) include a deactivation feature (52) (Figure 1).
right portion of 90) covers a deactivation feature (55) in the first working arm (Figure 1); the second shuttle portion (left portion of 90) covers the deactivation feature (55) in the second working arm (Figure 1).
	Regarding claim 22, Batchelor discloses wherein the shuttle is longitudinally movable or rotationally movable (Figs. 1, 2, para. 0042, 0043).

Allowable Subject Matter
Claims 21 and 23-24 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771